 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JORGE ENRIQUE MURILLO,                            Case No. 1:17-cv-01595-AWI-JDP (HC)
12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS TO
                                                        DENY PETITION FOR WRIT OF HABEAS
13            v.                                        CORPUS
14    R. NDOH,                                          ECF No. 1
15                       Respondent.                    OBJECTIONS DUE IN 14 DAYS
16

17           Petitioner Jorge Enrique Murillo, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. Petitioner lost good time credit after being

19   disciplined for possession of inmate-manufactured alcohol. He alleges that a hearing officer

20   refused petitioner the opportunity to confront a witness and that the substance at issue was not

21   tested. Because the state court decisions denying petitioners claims were not contrary or based on

22   an unreasonable application of clearly established federal law, we recommend that the court deny

23   the petition.

24   I.      Background

25           Petitioner was found guilty of a Rules Violation Report (“RVR”), dated January 23, 2016,

26   for possession of inmate manufactured alcohol in the consumption stage. ECF No. 1 at 18.

27   Officer Mancilla was observing the yard when he responded to a radio request to check on

28   suspicious inmates. ECF No. 9-1 at 25. Officer Mancilla and Sergeant Flores approached and
                                                       1
 1   saw petitioner quickly walking away toward an orange cone. Id. Officer Mancilla and Sergeant

 2   Flores both observed petitioner pick up the cone, place something under it, and continue walking

 3   away. Id. at 25-26. Sergeant Flores shut the yard down, and Officer Mancilla walked to the cone.

 4   Id. Under the cone, Officer Mancilla found a “small plastic bag with a clear liquid substance.”

 5   Id. at 25. Mancilla could smell a strong odor “like that of rubbing alcohol.” Id. Sergeant Flores

 6   questioned petitioner about what he had placed under the cone, but he denied placing anything

 7   under the cone or any possession of what was found there. Id. at 25-26. Sergeant Flores

 8   identified the liquid in the bag as inmate-manufactured alcohol. Id.

 9          Petitioner alleges that he was heading to the restroom when the yard was shut down. ECF

10   No. 1 at 6. Petitioner denies ever possessing the bag of liquid. Id. at 8. On March 2, 2016,

11   Lieutenant Tumacder conducted a hearing on the RVR. ECF No. 9-1 at 29. Three witnesses

12   were called—Officer Mancilla, Inmate Martinez, and Inmate Gutierrez—and petitioner had the

13   opportunity to question each of them. Id. at 30-31. Petitioner appealed the RVR decision through

14   the prison’s administrative process, which upheld the guilty verdict. Id. at 2. The Superior Court

15   rejected petitioner’s claims on the merits. Id. at 18-19. The Court of Appeal and California

16   Supreme Court summarily denied review. Id. at 21-22.

17   II.    Discussion
18          Petitioner claims that he had insufficient process at his disciplinary hearing because he

19   was not able to confront Sergeant Flores and because the substance identified as alcohol was not

20   tested. Respondent argues that petitioner has no grounds for habeas relief because the law for
21   disciplinary hearings is clearly established and the state courts properly applied the law.

22          Inmates may seek habeas relief for an unconstitutional deprivation of good time credits.

23   Preiser v. Rodriguez, 411 U.S. 475, 487 (1973) (recognizing that a lawsuit for the restoration of

24   credits to shorten inmates’ length of confinement was “within the core of habeas corpus”).

25   However, petitioner is not entitled to federal habeas relief for claims that were adjudicated on

26   their merits in state court unless he can first show that the state court adjudication of the claims:
27   “(1) resulted in a decision that was contrary to, or involved an unreasonable application of, clearly

28   established Federal law, as determined by the Supreme Court of the United States; or (2) resulted
                                                         2
 1   in a decision that was based on an unreasonable determination of the facts in light of the evidence

 2   presented in the State court proceeding.” 28 U.S.C. § 2254(d).

 3           In Wolff, the Supreme Court held that the liberty interest arising from prison regulations

 4   regarding disciplinary hearings entitles the prisoner to certain procedural protections, including:

 5   (1) written notice of the charges at least 24 hours in advance of the hearing; (2) a written

 6   statement indicating upon what evidence the fact finders relied and the reasons for the

 7   disciplinary action; (3) the opportunity to call witnesses and present documentary evidence when

 8   doing so will not be unduly hazardous to institutional safety or correctional goals; and (4) an

 9   impartial fact-finder. Wolff v. McDonnell, 418 U.S. 539, 564-71 (1974). In Hill, the Court held

10   that “revocation of good time does not comport with ‘the minimum requirements of procedural

11   due process’ . . . unless the findings of the prison disciplinary board are supported by some

12   evidence in the record.” Superintendent, Massachusetts Corr. Inst., Walpole v. Hill, 472 U.S.

13   445, 454 (1985) (quoting Wolff, 418 U.S. at 558). No due process violation occurs if “there is any

14   evidence in the record that could support the conclusion reached by the disciplinary board.” Hill,

15   472 U.S. at 455-56. The “some evidence” standard assures that “the record is not so devoid of

16   evidence that the findings of the disciplinary board were without support or otherwise arbitrary.”

17   Id. at 457.

18           The Superior Court applied the correct legal standard and explained that the identification

19   of the substance by Officer Mancilla and Sergeant Flores, as Mancilla testified, was “some

20   evidence” to support the finding of guilt by the hearing officer. ECF No. 1 at 19. The Superior
21   Court also reasoned that petitioner’s inability to call Sergeant Flores as a witness complied with

22   prison regulations because Flores was unavailable. See id. (citing Cal. Code Regs. tit. 15,

23   § 3315(e)(1)(C)).

24           Upon review, this court is limited to determining whether the state court’s analysis was

25   contrary to clearly established federal law. See 28 U.S.C. § 2254(d). In this case, the Superior

26   Court properly applied federal law to conclude that there was some evidence to support finding
27   petitioner guilty. See Hill, 472 U.S. at 457. Petitioner does not provide, and we have not found,

28   clearly established federal law that would impart a right upon petitioner to call Sergeant Flores as
                                                        3
 1   a witness when petitioner was allowed to call three other witnesses and Sergeant Flores was

 2   unavailable. The reports of Flores and Mancilla were substantially similar, Mancilla was

 3   available to testify but Flores was not available, and we must defer to the prison’s need to further

 4   institutional safety and correctional goals. See Wolff, 418 U.S. at 540. Petitioner’s hearing

 5   comported with the due process requirements in Wolff and Bell. Additionally, we defer to the

 6   state court’s application of state law and may only grant habeas relief for the violation of clearly

 7   established federal law. Therefore, petitioner has failed to provide grounds for federal habeas

 8   relief, and we recommend denial of the petition.

 9   III.   Certificate of Appealability
10          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

11   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

12   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases

13   requires a district court to issue or deny a certificate of appealability when entering a final order

14   adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d

15   1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner makes

16   “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This

17   standard requires the petitioner to show that “jurists of reason could disagree with the district

18   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

19   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; see Slack

20   v. McDaniel, 529 U.S. 473, 484 (2000). The petitioner must show “something more than the
21   absence of frivolity or the existence of mere good faith.” Miller-El, 537 U.S. at 338.

22          Reasonable jurists would not disagree that the petition here is without merit and that it

23   should not proceed further. Thus, the court should decline to issue a certificate of appealability.

24   IV.    Findings and recommendations
25          We recommend that the petition be denied and that the court decline to issue a certificate

26   of appealability. We submit the findings and recommendations to the U.S. District Court Judge
27   who will be assigned to the case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules

28   of Practice for the United States District Court, Eastern District of California. Within fourteen
                                                         4
 1   days of the service of the findings and recommendations, petitioner may file written objections to

 2   the findings and recommendations with the court and serve a copy on all parties. That document

 3   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

 4   assigned District Judge will then review the findings and recommendations under 28 U.S.C.

 5   § 636(b)(1)(C).

 6
     IT IS SO ORDERED.
 7

 8
     Dated:     June 5, 2019
 9                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12            No. 204
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      5
